UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4871


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTWON QUARTEZ OBEY, a/k/a Tweezy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:12-cr-00057-F-2)


Submitted:   November 18, 2014            Decided:   December 9, 2014


Before KING and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Sarah Jessica Farber, FARBER LAW FIRM, PLLC, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antwon Quartez Obey seeks to appeal his convictions

and sentence for two counts of conspiracy to commit an offense

against   the    United   States,    in      violation   of   18    U.S.C.      § 371

(2012).      On appeal, Obey’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the district court erred in calculating Obey’s Guidelines range.

Obey was advised of his right to file a pro se supplemental

brief but did not file one.          The Government has filed a motion

to dismiss Obey’s appeal based on an appellate waiver provision

in the plea agreement.         Obey opposes the Government’s motion as

premature.      We grant the Government’s motion to dismiss in part

and   dismiss   Obey’s    appeal    of    his   sentence,     and    we   deny    the

motion in part and affirm Obey’s convictions.

             We review de novo a defendant’s waiver of appellate

rights.      United   States   v.   Copeland,      707 F.3d 522,   528    (4th

Cir.), cert. denied, 134 S. Ct. 126 (2013).                   “A defendant may

waive the right to appeal his conviction and sentence so long as

the waiver is knowing and voluntary.”               Id. (internal quotation

marks omitted).       Our review of the record leads us to conclude

that, under the totality of the circumstances, Obey’s waiver of

appellate rights was knowing and voluntary and that the waiver

provision is therefore valid and enforceable.                   See id.; United

                                         2
States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005) (providing

standard).

              We will enforce a valid waiver so long as “the issue

appealed is within the scope of the waiver.”                   Copeland, 707 F.3d

at 528.       We conclude that Obey’s challenge to the calculation of

his Guidelines range falls within the scope of the appellate

waiver provision in the plea agreement.                Therefore, we grant the

Government’s motion to dismiss in part and dismiss Obey’s appeal

of his sentence.

              The appellate waiver does not, however, preclude our

review of a challenge to the voluntariness of Obey’s plea.                        See

United States v. Attar, 38 F.3d 727, 732–33 & n.2 (4th Cir.

1994).       We have reviewed the plea colloquy for plain error and

conclude that any errors or omissions in the plea colloquy did

not    affect      Obey’s   substantial    rights.       See   United    States   v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (stating standard of

review); see also Henderson v. United States, 133 S. Ct. 1121,

1126-27 (2013) (detailing plain error standard).                      We therefore

deny    in    part    the   Government’s      motion   to   dismiss     and   affirm

Obey’s convictions.

              In accordance with Anders, we have reviewed the entire

record       and   have     found   no   unwaived      potentially      meritorious

grounds for appeal.           We therefore affirm Obey’s convictions and

dismiss the appeal of the sentence.                  This court requires that

                                          3
counsel inform Obey, in writing, of his right to petition the

Supreme Court of the United States for further review.                     If Obey

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for    leave   to    withdraw   from   representation.        Counsel’s

motion must state that a copy thereof was served on Obey.                       We

dispense      with    oral   argument    because      the    facts   and     legal

contentions     are    adequately   presented    in    the    materials     before

this court and argument would not aid the decisional process.


                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                        4